Third District Court of Appeal
                               State of Florida

                          Opinion filed April 6, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-344
                      Lower Tribunal No. F07-31687
                          ________________


                            Oscar R. Evans,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Jose L. Fernandez, Judge.

     Oscar R. Evans, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before FERNANDEZ, C.J., and SCALES and GORDO, JJ.

     PER CURIAM.

     Affirmed. See Evans v. State, 327 So. 3d 968 (Fla. 3d DCA 2021).